UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2015 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-21897 WNC HOUSING TAX CREDIT FUND V, L.P., Series 4 (Exact name of registrant as specified in its charter) California 33-0707612 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 17782 Sky Park Circle, Irvine, CA 92614-6404 (Zip code) (Address of principal executive offices) (714) 662-5565 (Telephone Number) Securities registered pursuant to Section 12(b) of the Act: NONE Securities registered pursuant to section 12(g) of the Act: UNITS OF LIMITED PARTNERSHIP INTEREST (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. INAPPLICABLE DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). NONE Table of Contents Page Part I Item1. Business 4 Item1A. Risk Factors 7 Item1B. Unresolved Staff Comments 13 Item2. Properties 13 Item3. Legal Proceedings 17 Item 4. Mine Safety Disclosures 17 PartII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item5b. Use of Proceeds 17 Item5c. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 17 Item6. Selected Financial Data 18 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item7A. Quantitative and Qualitative Disclosures about Market Risk 23 Item8. Financial Statements and Supplementary Data 23 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 45 Item9A. Controls and Procedures 45 Item9B. Other Information 46 PartIII Item10. Directors, Executive Officers and Corporate Governance 46 Item11. Executive Compensation 49 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50 Item13. Certain Relationships and Related Transactions, and Director Independence 51 Item14. Principal Accountant Fees and Services 51 PartIV Item15. Exhibits and Financial Statement Schedules 51 Signatures 60 PART I. Item 1.Business Organization WNC Housing Tax Credit Fund V, L.P., Series 4 (the “Partnership”) is a California Limited Partnership formed under the laws of the State of California on July 26, 1995, and commenced operations on July 1, 1996.The Partnership was formed to acquire limited partnership interests in other limited partnerships ("Local Limited Partnerships") which own multi-family housing complexes (“Housing Complexes”) that are eligible for Federal low income housing tax credits (“Low Income Housing Tax Credits”).The local general partners (the “Local General Partners”) of each Local Limited Partnership retain responsibility for maintaining, operating and managing the Housing Complex. Each Local Limited Partnership is governed by its agreement of limited partnership (the “Local Limited Partnership Agreement”). The general partner of the Partnership is WNC & Associates, Inc. (the “General Partner” or “Associates”).The chairman and the president of Associates own all of the outstanding stock of Associates. The business of the Partnership is conducted primarily through the General Partner, as the Partnership has no employees of its own. Pursuant to a registration statement filed with the Securities and Exchange Commission (the “SEC”) on July 26, 1995, the Partnership commenced a public offering of 25,000 units of limited partnership interest ("Partnership Units") at a price of $1,000 per Partnership Unit.As of the close of the public offering on July 11, 1997 a total of 22,000 Partnership Units representing subscriptions in the amount of $21,914,830, net of dealer discounts of $5,620 and volume discounts of $79,550, had been sold. As of March 31, 2015 and 2014, a total of 21,810 and 21,932 Partnership Units, respectively, remain outstanding. Holders of Partnership Units are referred to herein as “Limited Partners”. The Partnership shall continue in full force and effect until December 31, 2050 unless terminated prior to that date pursuant to the Partnership Agreement (as defined below) or law. Description of Business The Partnership's principal business objective is to provide its Limited Partners with Low Income Housing Tax Credits.The Partnership's principal business therefore consists of investing as a limited partner or non-managing member in Local Limited Partnerships each of which will own and operate a Housing Complex which will qualify for the Low Income Housing Tax Credits.In general, under Section 42 of the Internal Revenue Code, an owner of low income housing can receive the Low Income Housing Tax Credits to be used to reduce Federal taxes otherwise due in each year of a ten-year credit period. Each Housing Complex is subject to a 15-year compliance period (the “Compliance Period”), and under state law may have to be maintained as low income housing for 30 or more years. As a consequence of the provisions of tax law in effect for dispositions of buildings prior to August 2008, in order to avoid recapture of Low Income Housing Credits, the Partnership expected that it would not dispose of its interests in Local Limited Partnerships (“Local Limited Partnership Interests”) or approve the sale by any Local Limited Partnership of its Housing Complex prior to the end of the applicable Compliance Period. That provision of law was amended in 2008 (i)to provide that there would be no recapture on sale of a Low Income Housing Tax Credit building during the Compliance Period if it were reasonable to expect at the time of sale that the building would continue to be operated as qualified low income housing (see “Exit Strategy” below) and (ii)to eliminate the possibility of posting a bond against potential recapture.The Partnership is not seeking to sell its Local Limited Partnership Interests.And, because of (i) the nature of the Housing Complexes and the Local Limited Partnership Interests, (ii) the difficulty of predicting the resale market for low-income housing, (iii) the current economy, and (iv) the ability of lenders to disapprove of transfer, it is not possible at this time to predict when the liquidation of the Partnership's assets and the disposition of the proceeds, if any, in accordance with the Partnership's Agreement of Limited Partnership dated May 5, 1996 (the "Partnership Agreement"), would occur.Furthermore, the recent codification of the economic substance doctrine as part of 2010 legislation has created some uncertainty about the deductibility of losses from low income housing that is not generating Low Income Housing Tax Credits, and this could have an adverse effect on the resale market for Housing Complexes and Local Limited Partnership Interests.Until a Local Limited Partnership Interest or the related Housing Complex is sold, it is anticipated that the Local General Partner would continue to operate such Housing Complex.Notwithstanding the preceding, circumstances beyond the control of the General Partner or the Local General Partners may occur during the ten-year credit period and/or the Compliance Period, which would require the Partnership to approve the disposition of a Housing Complex prior to the end thereof, possibly resulting in recapture of Low Income Housing Tax Credits. The Partnership originally invested in fourteen Local Limited Partnerships, twelve of which had been sold or otherwise disposed as of March 31, 2015.Each of these Local Limited Partnerships owns or owned a single Housing Complex that was eligible for the Low Income Housing Tax Credits.Certain Local Limited Partnerships may also benefit from additional government programs promoting low- or moderate-income housing. 4 Exit Strategy The Compliance Period for a Housing Complex is generally 15 years following construction or rehabilitation completion. Associates was one of the first in the industry to offer syndicated investments in Low Income Housing Tax Credits.The initial programs have completed their Compliance Periods. Upon the sale of a Local Limited Partnership Interest or Housing Complex after the end of the Compliance Period, there would be no recapture of Low Income Housing Tax Credits.All remaining Local Limited Partnerships have completed their 15-year Compliance Periods. With that in mind, General Partner is continuing its review of the Housing Complexes. The review considers many factors, including extended use requirements (such as those due to mortgage restrictions or state compliance agreements), the condition of the Housing Complexes, Partnership cash flow, and the tax consequences to the Limited Partners from the sale of the Housing Complexes. Upon identifying those Housing Complexes with the highest potential for a successful sale, refinancing or re-syndication, the Partnership expects to proceed with efforts to liquidate them or the applicable Local Limited Partnership Interests. The objective is to wind down the Partnership after Low Income Housing Tax Credits are no longer available. Local Limited Partnership Interests may be disposed of at any time by the General Partner in its discretion. While liquidation of the Housing Complexes or the applicable Local Limited Partnership Interests continues to be evaluated, the dissolution of the Partnership was not imminent as of March 31, 2015. The proceeds from the disposition of any Housing Complex will be used first to pay debts and other obligations per the applicable Local Limited Partnership Agreement.Any remaining proceeds will then be paid to the partners of the Local Limited Partnership, including the Partnership, in accordance with the terms of the applicable Local Limited Partnership Agreement. The sale of a Housing Complex may be subject to other restrictions and obligations.Accordingly, there can be no assurance that a Local Limited Partnership will be able to sell its Housing Complex.Even if it does so, there can be no assurance that any amounts of cash will be distributed to the Limited Partners, as the proceeds first would be used to pay Partnership obligations and to fund reserves.Similarly, there can be no assurance that the Partnership will be able to sell its Local Limited Partnership Interests, or that cash therefrom would be available for distribution to the Limited Partners. As of March 31, 2014, the Housing Complexes of Mesa Verde Apartments, L.P, The North Central Limited Partnership and Blessed Rock of El Monte, a CA Partnership had been sold. The Partnership also sold its Local Limited Partnership Interests in Lamar Plaza Apartments, LP, D. Hilltop Apartments, Ltd, Woodland, Ltd., Greyhound Associates I, L.P., Crescent City Apartment, a California Limited Partnership and Cleveland Apartments, L.P. During the year ended March 31, 2015, the Housing Complex of Ashford Place Limited Partnership (“Ashford”) was sold, resulting in the termination of the Partnership’s interest in the Local Limited Partnership. The investment balance was zero at the time of sale. Ashford was appraised for $2,560,000 and had a mortgage note balance of $1,781,000 as of December 31, 2013. Ashford had filed for bankruptcy and the property was disposed of under the supervision of the bankruptcy court. Through the bankruptcy sale, the purchaser paid off the full amount of the first mortgage to Fannie Mae in the amount of approximately $1,745,000 and there were no cash proceeds after payment of unsecured claims and administrative costs of the bankruptcy.All remaining encumbrances of debt were transferred with the disposition. The Compliance Period has been completed therefore there is no risk of recapture and investor approval was not required. The Partnership incurred approximately $27,990 in sale related expenses which were recorded as a loss on sale.As of March 31, 2014, $4,950 was received by the Partnership for its interest in Ashford as prepaid disposition proceeds. During the year ended March 31, 2015, the original plan to sell the interest in Ashford was cancelled as the underlying Housing Complex was sold instead and the prepaid disposition proceeds were returned to the original purchaser. During the year ended March 31, 2015, the Partnership sold its Local Limited Partnership interest in Mountain Vista Associates Limited Partnership (“Mountain Vista”). Mountain Vista was appraised for $905,000 and had a mortgage balance of $1,353,000 as of December 31, 2013. The Partnership received $30,000 in cash proceeds which was placed in the Partnership’s reserves for future operating expenses. The sales related expenses were $875 resulting in a gain on sale of $29,125. The investment balance was zero at the time of the sale of the Local Limited Partnership. The Compliance Periods has been completed therefore there is no risk of recapture and investor approval was not required. During the year ended March 31, 2015, the Partnership sold its Local Limited Partnership interest in Bolivar Plaza. Bolivar was appraised for $470,000 and had a mortgage balance of $323,000 as of December 31, 2014. The Partnership received $100,000 in cash proceeds with $8,793 used to pay accrued asset management fees, $26,519 to reimburse the General Partner or affiliates for advances paid on the behalf of the Partnership, and $64,688 was placed in the Partnership’s reserves for future operating expenses. The sales related expenses were $2,750 resulting in a gain on sale of $97,250. The investment balance was zero at the time of the sale of the Local Limited Partnership. The Compliance Period has been completed therefore there is no risk of recapture and investor approval was not required. 5 As of March 31, 2015, the Partnership has identified the following Local Limited Partnerships for possible disposition as listed in the table below: Local Limited Partnerships Expected closing date Appraisal value Mortgage balance of Local Limited Partnership as of 12/31/2014 Estimated sales price Estimated sales related expenses Estimated gain (loss) on sale Belen Vista Associates Limited Partnership N/A $ $ (
